The evidence shows that the sheriff and his deputy came upon the defendant and three other men in an outhouse near the defendant's residence at midnight, and that the defendant had several bottles of beer on ice therein, and that there were empty beer bottles in the building. The three men with the defendant at the time testified that they had gone to this place to get beer from the defendant.
The fact that the defendant kept the beer in the outhouse was prima facie evidence that he kept it for sale or with the intent to sell it contrary to law. Acts 1915, p. 9, § 4; Jones v. City of Montgomery, 77 So. 969;1 Holt v. State,78 So. 315;2 Stokes v. State, 5 Ala. App. 160, 59 So. 310; Kinsaul v. State, 8 Ala. App. 405, 62 So. 990. Under the evidence, the defendant was not *Page 453 
entitled to the affirmative charge. Wynn v. State, 11 Ala. App. 182,65 So. 687.
There is no error in the record.
Affirmed.
1 Ante, p. 357.
2 Ante, p. 399.